Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The definition of R1 when the two groups may bond together to form crosslinking group Z is confusing.  It is unclear what is intended by this language.
	The definition of Zi is confusing as it is unclear what this embraces.  For instance it is unclear what the Z oxygen atom is bonded to.  It is unclear how the lowest hierarchy can be j=3 when at least one j must be 0 or 1.
	In claim 5 it is unclear how two R1 groups can be oxygen when R1 is a monovalent C1-30 organic groups.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.
	Takahashi et al. teach an organopolysiloxane composition that forms a cured silicone rubber.  This contains a cyano substituted organosilicon compound.  See for instance column 2, lines 19 to 38.  
	Specifically, column 2, lines 43 and on teach an organopolysiloxane that can have vinyl groups.  This corresponds to claimed component (A).  Column 3, line 25, through column 4 teaches a compound having –Y-CN groups that correspond to both formula (1-1) and (1-2).  This corresponds to claimed component (D).

	As one having ordinary skill in the art knows, hydrosilation occurs by the reaction between alkenyl siloxane (as described in column 2 of Takahashi et al.) and SiH silox-ane in the presence of a platinum catalyst.  Applicants refer to this in paragraph 2 of the specification.  This is extremely well known in the art and would have been immediately obvious to the skilled artisan upon reading hydrosilation.  As such the teaching of a hydrosilation cure mechanism renders obvious the presence of the compounds (B) and (C) as claimed.
	In this manner one having ordinary skill in the art would have found the combina-tion of each of (A) to (D) to have been obvious.  In this manner claim 1 is rendered obvious.
	For claim 2, component (A) again see the bottom of column 2. See also the vinyl containing siloxanes used in the working examples, as they meet this requirement.
	For claim 2, component (B) note that this is the standard and conventional formula for organohydrogenpolysiloxanes that the skilled artisan would have found obvious over the teaching of the hydrosilation cure. 
	The Examiner notes that the requirement of at least two alkenyl groups and SiH atoms would have been obvious to the skilled artisan since this is necessary to form a crosslinked silicone rubber.
	For claim 3, note that such a siloxane is found in Takahashi et al. for instance as shown in column 4.  Note too that this does not require that the compound (1-1) be present.

	For claim 5, while it is unclear what is embraced by this claim, note that column 4, lines 25 to 28, shows cyclic siloxanes that appear to meet this requirement.
	For claim 6 again see the siloxanes in column 4.
	For claim 7 note that such a divalent group is shown in the –CN containing silanes and siloxanes in columns 3 and 4.  This corresponds to the (CH2)n unit in the general formula shown.
	For claim 8 note that adjusting the amounts of each component in the composi-tion of Takahashi et al. would have been obvious to one having ordinary skill in the art, in an effort to optimize and/or adjust the properties of the resulting silicone rubber, such that the skilled artisan would have found an amount as claimed to have been obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 

6,699,956 is cited as being of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/13/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765